Citation Nr: 0409323	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-19 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for left ovary adhesions.  



ATTORNEY FOR THE BOARD

C. L. Eckart




INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Washington, DC.  

The veteran requested and was schedule for a hearing at the 
VA Central Office on February 25, 2004; however, the veteran 
failed to appear at the hearing.  


REMAND

In her substantive appeal, the veteran reported that she 
received treatment for her ovarian disorder at an income 
based clinic in the District of Columbia that was now closed.  
It does not appear that the RO attempted to obtain such 
records.  

contended that the findings of the most recent examination of 
May 2001 were not accurate because she did not find relief in 
taking birth control pills and no longer took them.  The May 
2001 VA examination indicated that she was using birth 
control pills to control her left ovary adhesion.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 711, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of her 
notification must be incorporated into 
the claims file.

2.  The AMC should assist the veteran in 
attempting to acquire records said to 
have been from an income based clinic in 
DC, as well as any other records, VA or 
private cited by the veteran as showing 
treatment for ovarian problems since 
October 2000.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the veteran 
and (a) identify the specific records the 
VBA AMC is unable to obtain; (b) briefly 
explain the efforts that the VBA AMC made 
to obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After completion of numbers 1 and 2 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
her left ovary disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report. 
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner should comment as 
to whether her symptoms require 
continuous treatment or whether they are 
not controlled by continuous treatment.  
Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected ovarian disability upon the 
veteran's ordinary activity and on how it 
impairs her functionally, particularly in 
the work place.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




